Citation Nr: 0405084	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-09 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for second 
degree burn scars, right lower extremity.  

2.  Entitlement to an initial compensable rating for second 
degree burn scars, left lower extremity.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.    


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  The veteran's second degree burn scars on his right and 
left lower extremities do not cover approximately one square 
foot or 144 square inches.  The scars are not characterized 
by ulceration, are not objectively painful and tender, are 
not deep or unstable, there is no frequent loss of covering 
of skin over them, and there is no resulting limitation of 
function or motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
rating for second degree burn scars of the left lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802 (2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802 (2003). 

2.  The criteria for entitlement to an initial compensable 
rating for second degree burn scars of the right lower 
extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802 (2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003), are applicable to the veteran's claims.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to VA's duty to notify, the Board notes that the 
veteran initiated a claim of entitlement to service 
connection for his scars in April 2002, subsequent to 
enactment of the VCAA.  In connection with the veteran's 
service connection claim, the RO sent a June 2002 letter to 
the veteran explaining his role in the claims process and 
asking him to submit certain information.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter indicated 
that VA would assist him in obtaining a medical examination 
if necessary to decide his claim and also requested the 
veteran to provide any evidence of post-service treatment for 
his burn scars.  The veteran did not identify any relevant 
treatment records that could be considered in connection with 
his appeal.

The Board continues to note that in the June 2002 rating 
decision on appeal, and in the October 2002 rating decision 
and February 2003 statement of the case, the veteran was 
advised of the criteria governing entitlement to compensable 
ratings for his service-connected scars.  Notice to the 
veteran included recitation of regulatory changes relevant to 
the evaluation of scarring.  The February 2003 statement of 
the case also included a recitation of the regulations 
implementing the VCAA, with citation to the relevant portions 
of the United States Code.  Furthermore, the veteran's 
representative is aware of the VCAA and its implementing 
regulations as evidenced by the fact that he specifically 
references the law and regulations in his Written Brief 
Presentation.  Thus, the veteran has been afforded 
appropriate notice under the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, the Board 
emphasizes that the veteran's service medical records, 
including records from Portsmouth Naval Hospital, are 
associated with the claims file and that, in May 2002, the 
veteran was afforded a contemporary VA examination specific 
to the nature and severity of his scars.  See 
38 C.F.R. § 3.159(c)(4)(i).  That examination, and the 
follow-up opinion obtained in this case, adequately speak to 
the nature and severity of the veteran's service-connected 
scars.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  Nor, have they 
argued that the examination of record is now inadequate due 
to the veteran having experienced in increase in the severity 
of his disability or having manifested additional symptoms.  
The Board is also unaware of any outstanding evidence or 
information that could be obtained in connection with this 
appeal.  Finally, although the veteran was offered an 
opportunity to present testimony at a personal hearing, he 
declined.  Therefore, the Board is satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.



II.  Determination of Initial Rating for Second Degree Burn 
Scars, Right and Left Lower Extremities.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the schedule does not 
provide a noncompensable evaluation for a diagnostic code, 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).



38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 pertain 
to scars.  During the pendency of this appeal, the schedular 
criteria for rating scars were amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002); 
see also corrections at 67 Fed. Reg. 58,448 (September 16, 
2002).

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 
33,422 (2000).

As extant prior to August 30, 2002, Diagnostic Code 7802 
provides that a 10 percent rating is assigned for second-
degree burns in an area or areas approximating one square 
foot (.1 meter).  A 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration 
under Diagnostic Code 7803.  Diagnostic Code 7804 provides 
that a 10 percent disability evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  Diagnostic Code 7805 otherwise provides that 
a rating for scars is based upon the limitation of function 
of the affected part.  38 C.F.R. § 4.118 (2002).

As revised, 38 C.F.R. § 4.118 includes revisions to 
Diagnostic Code 7801 that allow for assignment of a 10 
percent rating for scars that are deep or cause limited 
motion in an area or areas exceeding six square inches (39 
square centimeters).  Note (2) provides that a deep scar is 
one associated with underlying soft tissue damage.  As 
revised, Diagnostic Code 7802 provides that scars, other than 
those located on the head, face, or neck, that are 
superficial and that do not cause limited motion, but which 
cover an area or areas of 144 square inches (929 square 
centimeters) or greater warrant a 10 percent rating.  Note 
(2), states that a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2003).  

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2003).  

In the instant case, the veteran has noncompensable ratings 
for second degree burn scars on his left and right lower 
extremities, currently evaluated under Diagnostic Code 7802.  
He contends that he is entitled to greater initial ratings 
because the scars are disfiguring; he wears socks to conceal 
them and at his May 2002 VA examination he reported that they 
cause him social embarrassment and that he does not like to 
wear sandals.  The veteran also argues that his scars 
occasionally cause throbbing pain.  

The medical evidence of record includes the veteran's service 
medical records, a May 2002 VA examination report, and an 
August 2002 VA opinion. 

The veteran's service medical records show treatment for 
second degree burns on the lower part of the left and right 
leg, as well as on the right foot.  The initial treatment 
record, in October 1991, indicates that there were second 
degree steam burns on the anterior left ankle, the right 
anterior ankle and the right anterior tibia.  The areas 
described were eight-by-ten centimeters, six-by-eight 
centimeters and three-by-four centimeters.  Subsequent 
treatment records reflect treatment of the burns, to include 
at the Plastic Surgery and Physical Therapy Clinics at the 
Portsmouth Naval Hospital.  Mottled skin was noted at the 
burn sites.  In November 1991, the scars were noted to be 
completed healed and the veteran was returned to full duty.  
No disability was noted at separation from service.

The May 2002 VA examination revealed eight-by-five centimeter 
scars on the lower one third of each leg.  The scars extended 
laterally, anteriorly and medially on both legs; also, a 
hyperpigmented scar was seen on the right ankle and foot 
dorsally.  It was noted that the lower leg scars were 
hyperpigmented with interspersed hypopigmentation, more on 
the left leg than on the right leg.  Also noted was a three-
by-two centimeter oval scar on the frontolateral aspect of 
the right leg, just a few centimeters below the knee joint.  
The examiner reported that the scars were not tender and non-
adherent to the underlying structures.  The texture was noted 
to be smooth.  There was no ulceration or breakdown of the 
skin.  There was no elevation or depression of the scars.  
The veteran was noted to have underlying tissue loss.  There 
was no inflammation, edema or keloid formation.  The color of 
the scars, as compared to normal areas of the skin, was 
darker with in-between interspersed hyperpigmentation.  There 
was stated to be a moderate amount of disfigurement.  The 
examiner noted the veteran's report of intermittent throbbing 
pain in the scar area.  The examiner concluded that there was 
no resulting functional limitation.  

After reviewing color photos of the scars, the August 2002 VA 
physician indicated that the dimension of the scars on the 
right ankle and dorsum of the foot were approximately seven-
by-five centimeters hyperpigmented with interspersed 
hypopigmentation.  The rest of the scar description was noted 
to be the same as contained in the May 2002 VA examination 
report.  

The veteran is currently rated under Diagnostic Code 7802, 
the diagnostic code pertinent to the evaluation of second-
degree burns.  Under the criteria in effect prior to August 
20, 2002 and the revised criteria, disability from such 
second degree burns does not meet the criteria for a 
compensable rating.  The veteran's service medical records 
and the post-service VA medical examination and opinion are 
consistent in showing that the veteran's lower extremity 
scarring does not occupy an area of at least one square foot 
or 144 square inches so as to warrant assignment of a higher 
rating under Diagnostic Code 7802, old or revised.  Here the 
Board notes that diagnostic codes, both old and revised, 
pertinent to disfigurement of the head, face and neck are not 
applicable in this case.  Although the Board sympathetically 
acknowledges the veteran's complaint of embarrassment when 
wearing sandals, VA regulations are specific in providing a 
distinction between disfigurement affecting exposed areas 
such as the face and areas normally covered by clothing or 
shoes.  As such, his arguments in this regard are not 
sufficient to warrant entitlement to higher ratings.

Moreover, the available medical evidence reflects that the 
veteran's scars healed completely during service, without 
disability noted at discharge, and that he currently 
demonstrates no ulceration, adherence, or, in fact, any 
functional loss (such as motion limitation) residual to his 
scarring.  The examiner noted discoloration in the areas of 
the scars, but did not note any open skin areas such as would 
suggest instability of the scar.  The Board also acknowledges 
the veteran's complaint of occasional throbbing pain in his 
scar areas; however, the competent medical evidence 
specifically notes the absence of any objective evidence of 
tenderness or pain on examination and the veteran has neither 
identified nor submitted evidence to support his subjective 
complaints.  In sum, the contemporary medical evidence, 
consistent with the report of examination at separation from 
service, notes no objective functional impairment due to 
lower extremity scarring.

Based on consideration of the totality of the competent 
evidence of record, the Board thus finds that the veteran 
does not evidence any of the criteria that would warrant 
assignment of a compensable rating for his second degree burn 
scars.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.




ORDER

Entitlement to an initial compensable rating for second 
degree burn scars, right lower extremity, is denied.   

Entitlement to an initial compensable rating for second 
degree burn scars, left lower extremity, is denied.   



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



